DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 07/19/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but found moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “deploying, by a network management service executing in the virtualization management server, virtualized infrastructure components in the host cluster in response to the proposed state in the declarative specification.” There is no support for “a network management service” deploying virtualized infrastructure components in the host cluster in the Specification. Rather, the Specification seems to disclose that a virtualization management service 610 is invoked for tasks such as cluster creation, host management, VM lifecycle management, resource pool management, etc. (see Specification, par. [0054]). The “network management service” generates the API calls to API 634 of network manager 112 to orchestrate the deployment of logical network services (par. [0056]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the virtualization layer” which lacks antecedent basis and is indefinite as to whether it is related to the virtualization management server.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 11, 13, 14, 17 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being unpatentable over Aleksandrov et al. (US 2018/0101395, “Aleksandrov”) in view of Benson et al. (CloudNaaS: A Cloud Network Platform for Enterprise Applications, cited in IDS on 08/15/2022).

For claim 17, Aleksandrov discloses a virtualized computing system, comprising:
a host cluster, a virtualization management server, and a network management server each connected to a physical network (fig. 1, host cluster connecting to a management entity which is both network virtualization server and virtualization management server; [0071], Management entity 160 may be a network virtualization manager, sometimes referred to as a software defined network (SDN) manager);
the host cluster including hosts and a virtualization layer executing on hardware platforms of the hosts (fig. 1, host cluster with hosts A, B, C and hypervisors 114 on top of hardware 112);
the network management server configured to manage an SD network for the host cluster ([0071], [0072], network virtualization manager is for provisioning SDN); and
the virtualization management server configured to:
receive a declarative specification describing a proposed state of an SD network for the host cluster (fig. 1, 4, [0035], [0072], [0073], obtaining at the management entity 180, a configuration specification 180 (declarative) in step 310 that specifies features (proposed state) associated with cluster 105 for the SDN);
deploying virtualized infrastructure components in the host cluster in response to the proposed state in the declarative specification ([0071]-[0073], deploying, by the network management entity 160, 4 virtual network with aggregated resources  in the host cluster 105 specified in the configuration specification); and
deploying, by the virtualization management server in cooperation with the network management server, logical network services supported by the virtualized infrastructure components in response to the proposed state in the declarative specification (fig. 1, 2, 6, [0024], [0071]-[0073], provisioning, by the network management entity 180 using the orchestration module 164, networking services through networking visualization using logical switches and routers using aggregated network resources specified in the configuration specification specifying features).
Aleksandrov does not disclose the network management server being deployed in a separate physical or virtual server from the virtualization management server (fig. 4, sections 4.2, 4.3, cloud controller, read as virtualization management server, is separate from a network controller, read as network management server);
a network management service executing in the virtualization management server (fig. 4, sections 4.2, the cloud controller has codes/software/hardware that receives network policy specifications and parses them into network requirements between VMs to be sent to the network controller)
deploying, by the network management service in cooperation with the network management server, logical network services (fig. 4, sections 4.2, 4.3, the network controller receives parsed network requirement from the cloud controller and configure network segments based on the requirements by mapping communication requirements onto physical network resources).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Benson’s teachings of separate controllers for cloud management and network management to Aleksandrov’s network orchestration. One would have been motivated to do so to provide security, performance or isolation, and to flexibly interpose middleboxes in application deployments (Benson, abstract).

Claims 1, 11 are rejected for the same rationale in claim 17.	

For claims 7, 13, Aleksandrov discloses the virtualization management server includes a network management service ([0071], Management entity 160/ virtualization server may be a network virtualization manager, sometimes referred to as a software defined network (SDN) manager), and wherein the network management service orchestrates the deployment of the virtualized infrastructure components and the logical network services ([0071]-[0073], provisioning, by the network management entity 180 using the orchestration module 164, networking services through networking visualization using logical switches and routers using aggregated network resources specified in the configuration specification specifying features), the network management service performing the step of deploying the logical network services by invoking an application programming interface (API) of the network management server (fig. 1, [0035], invoking API 162 for configuration specification for network virtualization in [0071]-[0073]).

For claims 8, 14, Aleksandrov discloses the virtualization management server includes an orchestration service and a network management service (fig. 1, orchestration module, [0071], Management entity 160/ virtualization server may be a network virtualization manager, sometimes referred to as a software defined network (SDN) manager), wherein the orchestration service is configured to receive the declarative specification and cooperate with the network management service to perform the steps of deploying the virtualized infrastructure components and deploying the logical network services, the network management service invoking an application programming interface (API) of the network management server (fig. 1, [0035], invoking API 162 for configuration specification for network virtualization; [0071]-[0073], provisioning, by the network management entity 180 using the orchestration module 164, networking services through networking visualization using logical switches and routers using aggregated network resources specified in the configuration specification specifying features).

Claim(s) 2-4, 12, 18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aleksandrov-Benson in view of Joy (US 2016/0224363).

For claim 2, Aleksandrov-Benson discloses the virtualized infrastructure components include a distributed switch in the virtualization layer (Aleksandrov, [0073], distributed switches as part of configuration by network manager).
Aleksandrov-Benson does not disclose port groups on the distributed switch, the port groups implementing networks defined in the declarative specification.
Joy discloses port groups on the distributed switch, the port groups implementing networks defined in the declarative specification ([0026], a domain of VLANs associated with a distributed virtual switch DVS-id, which has a port groups, each VM is associated with a port group).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Joy’s teachings of DVS and port group configuration to Aleksandrov-Benson’s network orchestration in order to expand Aleksandrov’s network orchestration with mobility domains that is based on per-port basis base on the VM connected to ToR witch port (Joy, abstract).

For claim 3, for the same rationale in claim 2, Aleksandrov-Benson-Joy discloses the declarative specification describes virtual local area network (VLAN) identifiers for the networks, and wherein each of the port groups is associated with a respective one of the VLAN identifiers (Joy, [0026], A port identifier typically has a 1:1 or 1:N relationship with the number of VLANs depending on whether the port is configured as an access or a trunk port).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Joy’s teachings of DVS and port group configuration to Aleksandrov’s network orchestration in order to expand Aleksandrov’s network orchestration with mobility domains that is based on per-port basis base on the VM connected to ToR witch port (Joy, abstract).

For claim 4, Aleksandrov-Benson the virtualized infrastructure components include at least one virtual machine (VM) executing on the virtualization layer (Aleksandrov, fig. 1, VMs).
Aleksandrov-Benson does not disclose each of the at least one virtual machine connected to at least one of the port groups on the distributed switch, each of the at least one virtual machine having at least one virtual network interface having an Internet Protocol (IP) address defined in the declarative specification.
Joy discloses each of the at least one virtual machine connected to at least one of the port groups on the distributed switch ([0026], a domain of VLANs associated with a distributed virtual switch DVS-id, which has a port groups, each VM is associated with a port group), each of the at least one virtual machine having at least one virtual network interface having an Internet Protocol (IP) address defined in the declarative specification ([0015], the orchestrator 105 may additionally coordinate with a Dynamic Host Configuration Protocol (DHCP) server on or outside the DCNM 110 to provide IP address information to allow virtual machines to communicate over an IP network).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Joy’s teachings of DVS and port group configuration to Aleksandrov-Benson’s network orchestration in order to expand Aleksandrov’s network orchestration with mobility domains that is based on per-port basis base on the VM connected to ToR witch port (Joy, abstract).

For claims 12, 18, Aleksandrov-Benson discloses the virtualized infrastructure components include a distributed switch in the virtualization layer ([0073], distributed switches as part of configuration by network manager); the virtualized infrastructure components include at least one virtual machine (VM) executing on the virtualization layer (fig. 1, VMs).
Aleksandrov-Benson does not disclose port groups on the distributed switch, the port groups implementing networks defined in the declarative specification; and each of the at least one virtual machine connected to at least one of the port groups on the distributed switch, each of the at least one virtual machine having at least one virtual network interface having an Internet Protocol (IP) address defined in the declarative specification.
Joy discloses port groups on the distributed switch, the port groups implementing networks defined in the declarative specification; and each of the at least one virtual machine connected to at least one of the port groups on the distributed switch ([0026], a domain of VLANs associated with a distributed virtual switch DVS-id, which has a port groups, each VM is associated with a port group), each of the at least one virtual machine having at least one virtual network interface having an Internet Protocol (IP) address defined in the declarative specification ([0015], the orchestrator 105 may additionally coordinate with a Dynamic Host Configuration Protocol (DHCP) server on or outside the DCNM 110 to provide IP address information to allow virtual machines to communicate over an IP network).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Joy’s teachings of DVS and port group configuration to Aleksandrov-Benson’s network orchestration in order to expand Aleksandrov’s network orchestration with mobility domains that is based on per-port basis base on the VM connected to ToR witch port (Joy, abstract).

Claim(s) 5, 6, 19, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aleksandrov-Benson-Joy in view of Chandrashekhar et al. (US 2019/0036868, “Chandrashekhar”).

For claims 5, 19, Aleksandrov-Benson-Joy does not disclose the logical network services include a gateway executing in a first VM of the at least one VM, wherein the networks defined in the declarative specification include a management network, an overlay network, and an uplink network, wherein the port groups include a first port group implementing the management network, an second port group implementing the overlay network, and a third port group implementing the uplink network, and wherein the gateway is connected to each of the first, the second, and the third port groups.
Chandrashekhar discloses the logical network services include a gateway executing in a first VM of the at least one VM, wherein the networks defined in the declarative specification include a management network, an overlay network, and an uplink network, wherein the port groups include a first port group implementing the management network, an second port group implementing the overlay network, and a third port group implementing the uplink network, and wherein the gateway is connected to each of the first, the second, and the third port groups (fig. 1, gateway VM connecting to uplink public network via public port group, management VMs forming a management network with management port group, and workload VMs forming an overlay network with workload port group).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Chandrashekhar’s teachings of a particular network state of gateway, management and overlay VMs to Aleksandrov-Benson-Joy’s teachings in order to enable internal or external virtual routing (Chandrashekhar, abstract).

For claims 6, 20, Aleksandrov-Benson-Joy does not disclose the logical network services include a tier- 0 gateway executing in a first VM of the at least one VM, a tier-1 gateway implemented as a distributed router in the distributed switch, the tier-1 gateway connected to the tier-0 gateway, and at least one logical switch, implemented in the distributed switch, connected to the tier-1 gateway.
Chandrashekhar discloses the logical network services include a tier-0 gateway executing in a first VM of the at least one VM (fig. 1, gateway VM 111), a tier-1 gateway implemented as a distributed router in the distributed switch (fig. 1, [0026], distributed switch comprising a virtual switch 113, virtual router 114 or 119), the tier-1 gateway connected to the tier-0 gateway (fig. 1, connections), and at least one logical switch, implemented in the distributed switch, connected to the tier-1 gateway (fig. 1, virtual switch 113 is part of a distributed switch).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Chandrashekhar’s teachings of a particular network state of tiers of VMs to Aleksandrov-Benson-Joy’s teachings in order to enable internal or external virtual routing (Chandrashekhar, abstract).

Claim(s) 9, 10, 15, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aleksandrov-Benson in view of Goosen et al. (US 2019/0036868, “Goosen”).

For claims 9, 15, Aleksandrov-Benson does not disclose the virtualization management server includes a supervisor cluster service configured to deploy an orchestration control plane integrated with the virtualization layer, wherein the supervisor cluster service provides the declarative specification to the orchestration service.
Goosen discloses the virtualization management server includes a supervisor cluster service configured to deploy an orchestration control plane integrated with the virtualization layer, wherein the supervisor cluster service provides the declarative specification to the orchestration service (fig. 1, [0024], control plane 112 in virtualization service 102, declarative specification are recipes 124, 126 provided to orchestration service 118).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Goosen’s control plane to Aleksandrov-Benson’s teachings in order to provide a mechanism for users to define and invoke via API recipes or declarative specification for the virtualization service of Aleksandrov.

For claims 10, 16, Aleksandrov-Benson discloses the network management service orchestrates the deployment of the virtualized infrastructure components and the logical network services, the network management service performing the step of deploying the logical network services by invoking an application programming interface (API) of the network management server (Aleksandrov, fig. 1, [0035], invoking API 162 for configuration specification for network virtualization; [0071]-[0073], provisioning, by the network management entity 180 using the orchestration module 164, networking services through networking visualization using logical switches and routers using aggregated network resources specified in the configuration specification specifying features).
Aleksandrov-Benson does not disclose the virtualization management server includes a network management service and a supervisor cluster service configured to deploy an orchestration control plane integrated with the virtualization layer, wherein the supervisor cluster service provides the declarative specification to the network management service.
Goosen discloses the virtualization management server includes a network management service and a supervisor cluster service configured to deploy an orchestration control plane integrated with the virtualization layer, wherein the supervisor cluster service provides the declarative specification to the network management service (fig. 1, [0024], control plane 112 in virtualization service 102, declarative specification are recipes 124, 126 provided to orchestration service 118).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Goosen’s control plane to Aleksandrov-Benson’s teachings in order to provide a mechanism for users to define and invoke via API recipes or declarative specification for the virtualization service of Aleksandrov.

Claim(s) 21 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aleksandrov-Benson in view of Khanna et al. (US 11,252,157, “Khanna”).

For claim 21, Aleksandrov-Benson does not disclose a management function of the SD network is divided between the virtualization management server and the network management server, wherein a control function of the SD network is exclusively performed by the network management server, and wherein a data function of the SD network is performed by the virtualization layer.
Khanna discloses a management function of the SD network is divided between servers, wherein a control function of the SD network is exclusively performed by one server, and wherein a data function of the SD network is performed by another server (col. 17, par. 1, The control plane generally includes one or more control plane components distributed across and implemented by one or more control servers. Control plane traffic generally includes administrative operations, such as system configuration and management (e.g., resource placement, hardware capacity management, diagnostic monitoring, system state information). The data plane includes customer resources that are implemented on the cloud provider network (e.g., computing instances, containers, block storage volumes, databases, file storage). Data plane traffic generally includes non-administrative operations such as transferring customer data to and from the customer resources. Certain control plane components (e.g., tier one control plane components such as the control plane for a virtualized computing service) are typically implemented on a separate set of servers from the data plane servers.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Benson’s teachings of separate servers for control plane and data plane functions of a cloud network to Aleksandrov’s teachings of virtualization server and network server such that the control function of the SD network is exclusively performed by the network management server, and wherein the data function of the SD network is performed by the virtualization server. The motivation would have been to allow for control plane traffic and data plane traffic to be sent over separate/distinct network (Khanna, col. 17, par. 1) and therefore enabling separate oversight, management of the control plane and the data plane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452